Citation Nr: 0400274	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  98-02 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased (compensable) rating for 
status post excision of benign papillomas, lipoma, and basal 
cell carcinoma prior to August 30, 2002.  

2.  Entitlement to an increased (compensable) rating for 
status post excision of benign papillomas, lipoma, and basal 
cell carcinoma on and after August 30, 2002.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from May 1954 to May 1956 
and from December 1964 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to a 
compensable rating for status post excision of benign 
papillomas, lipoma, and basal cell carcinomas.  

The veteran initially requested a personal hearing before a 
member of the Board at the RO, but in May 2002, he withdrew 
that request in writing.  

When this case was previously before the Board in June 2003, 
it was remanded to the RO for additional consideration and 
any indicated development.  In August 2003, the RO continued 
its denial of the claimed benefit.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Prior to August 30, 2002, the service-connected skin 
disability was manifested by excision scars that were non-
disfiguring and asymptomatic; exfoliation, exudation or 
itching involving an exposed surface or extensive area was 
not shown.  

3.  On and after August 30, 2002, the service-connected 
disability is manifested by excision scars that are 
asymptomatic and non-disfiguring, except for scarring of the 
ears that is manifested by approximately one-centimeter areas 
of mild hypopigmentation.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
status post excision of benign papillomas, lipoma, and basal 
cell carcinoma prior to August 30, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
diagnostic codes 7805, 7819 (effective prior to Aug. 30, 
2002).  

2.  The criteria for an increased (compensable) rating for 
status post excision of benign papillomas, lipoma, and basal 
cell carcinoma (except of the ears) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
diagnostic codes 7805, 7819 (effective Aug. 30, 2002).  

3.  The criteria for a 10 percent rating for status post 
excision of basal cell carcinomas of the ears have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
diagnostic codes 7800, 7819 (effective Aug. 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2003), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

In its prior remand, the Board noted that while this appeal 
was pending, the criteria for evaluating skin disorders were 
amended by a final rule that became effective on August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  

The record shows that service connection was established for 
status post excision of benign papillomas, lipoma, and basal 
cell carcinoma without evidence of recurrence by a rating 
decision dated in March 1992.  The skin disorder was 
evaluated as noncompensably disabling under diagnostic codes 
7805 and 7819, effective from separation.  The veteran was 
informed of this determination in May 1992, but he did not 
initiate an appeal.  

The veteran's reopened claim for a compensable rating for 
status post excision of benign papillomas, lipoma, and basal 
cell carcinoma was received in January 1997.  

Under the old rating criteria as well as under the new, scars 
under Diagnostic Code 7805 are rated on the basis of the 
limitation of function of the part affected.  Under 
Diagnostic Code 7819, as in effect prior to August 30, 2002, 
benign new growths of the skin were rated on the basis of any 
related scars, disfigurement, etc.  The benign new growths 
could also be rated as for eczema, depending on the location, 
extent, and repugnant or otherwise disabling character of the 
manifestations.  

A noncompensable evaluation was warranted for a slightly 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that the scar 
be severely disfiguring; 


this evaluation was felt to be especially appropriate if the 
scar produced a marked and unsightly deformity of the 
eyelids, lips, or auricles.  A 50 percent evaluation required 
that the scarring result in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to Aug. 30, 2002).  
When in addition to tissue loss and cicatrization, there was 
marked discoloration, color contrast, or the like, the 50 
percent rating under Diagnostic Code 7800 could be increased 
to 80 percent, the 30 percent rating to 50 percent, and the 
10 percent rating to 30 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (effective prior to Aug. 30, 
2002).  

Under Diagnostic Code 7806 as in effect prior to August 30, 
2002, a noncompensable evaluation was warranted for eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  A 10 percent evaluation 
required exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  A 30 percent 
evaluation was warranted for eczema with constant exudation 
or itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation required ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  

On VA examination in March 1997, the veteran had moderate to 
severe actinic damage of allopathic scalp, face, ears, neck, 
arms, and dorsal hands.  He had a hyperpigmented actinic 
keratosis on the left upper arm.  He had scarring of both mid 
ears secondary to excision of basal cell carcinomas.  The 
examiner described these scars as discrete, well healed, 
faintly hypopigmented surgical scars that were hardly 
discernible.  The assessment was consistent with the clinical 
findings.  The examiner in March 1997 also noted scaling and 
erythema of the veteran's nasolabial folds, glabella and 
retroauricular folds, as well as the mid-sternal area.  
However, these findings were attributed to seborrheic 
dermatitis, for which service connection is not in effect.  
VA outpatient treatment reports prior to August 30, 2002, 
show that the veteran was seen for skin complaints that were 
attributed to actinic keratoses, for which service connection 
is not in effect.  

Although the basal cell carcinomas of the ears did not recur, 
a cystic basal cell carcinoma of the upper mid-back was 
excised by VA in November 1997.  

Prior to August 30, 2002, there is no showing that the 
service-connected skin disability resulted in any 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area such as to warrant a 
compensable rating under Diagnostic Code 7806.  Nor was there 
any evidence of moderately disfiguring scars of the head, 
face or neck such as to warrant a compensable rating under 
Diagnostic Code 7800 (effective prior to Aug. 30, 2002).  

There is no showing that the service-connected skin 
disability was manifested by scars that resulted in any 
limitation of function of the body part affected.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805 (effective prior to Aug. 
30, 2002).  The record did not demonstrate that any of the 
excision scars was adherent to underlying tissue.  However, 
there is no showing that any superficial excision scar was 
poorly nourished with repeated ulceration, or tender and 
painful on objective demonstration, such as to warrant a 
compensable evaluation under diagnostic codes 7803 and 7804.  
See 38 C.F.R. § 4.118, diagnostic codes 7803, 7804 (effective 
prior to Aug. 30, 2002).  

Although the veteran complained of skin irritation, these 
complaints were attributed to non-service-connected skin 
disorders.  Manifestations not resulting from the service-
connected disability may not be used in establishing the 
service-connected evaluation.  38 C.F.R. § 4.14 (2003).  

There is, accordingly, no basis for a compensable evaluation 
for status post excision of benign papillomas, lipoma, and 
basal cell carcinoma prior to August 30, 2002.  The evidence 
is not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).  

Under Diagnostic Code 7819, as effective on and after August 
30, 2002, benign skin neoplasms are rated as disfigurement of 
the head, face, or neck under 


Diagnostic Code 7800; or as scars under diagnostic codes 
7801, 7802, 7803, 7804, or 7805; or on the basis of 
impairment of function.  

On VA skin examination in November 2002, no scar was seen at 
the "right" temple.  On both ears, just superior to the 
antihelix, there were approximately one-centimeter areas of 
mild hypopigmentation and smooth texture consistent with 
scarring.  However, there was no induration, ulceration, 
pearliness or asymmetry due to these scars.  At the left mid-
back, there was a 1.5 by 1.0-centimeter pink to mildly 
hyperpigmented smooth scar that was well healed without 
induration, scale or pearliness.  At the left neck, there was 
a 0.8 by 0.5-centimeter skin-colored to slightly 
hypopigmented, oval-shaped, well-healed scar without 
induration, pearliness, scaliness or erythema.  At the right 
back, there was a 5.5 by 0.3-centimeter skin-colored linear, 
slightly depressed and atrophic scar that corresponded to the 
site of the lipoma excision.  

Neither of the scars on the back is shown to be deep or to 
cause limited motion, nor are they shown to cover an area or 
areas exceeding six square inches (39 square centimeters) 
such as to warrant even a 10 percent rating under Diagnostic 
Code 7801.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(effective Aug. 30, 2002).  Because the back scars do not 
cover an area or areas exceeding 39 square centimeters, it 
follows that a compensable evaluation under Diagnostic Code 
7802 is not for application, as an area or areas exceeding 
929 square centimeters must be shown.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  In every instance where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2003).  

Although the left neck shows a 0.8 by 0.5-centimeter skin-
colored to slightly hypopigmented, oval-shaped, well-healed 
scar without induration, pearliness, scaliness or erythema, 
this scar is not shown to be at least one-quarter inch (0.6 
centimeters) wide at its widest part and thus to exhibit one 
of the characteristics of disfigurement under Diagnostic Code 
7800, and Note (1).  See 38 C.F.R. § 4.118, 


Diagnostic Code 7800 (effective Aug. 30, 2002).  None of the 
other eight characteristics of disfigurement set forth in the 
rating criteria is shown such as to warrant a 10 percent 
rating under the new criteria.  The scars on the head and 
neck were not five inches or more in length, the surface 
contour of the scars was not elevated or depressed on 
palpation, and the scars were not adherent to underlying 
tissue.  In addition, the skin was not hypo- or 
hyperpigmented in an area exceeding six square inches, skin 
texture was not abnormal in an area exceeding six square 
inches, no underlying soft tissue was missing in an area 
exceeding six square inches, and the skin was not indurated 
and inflexible in an area exceeding six square inches.  38 
C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (effective 
Aug. 30, 2002).  

However, the ears showed approximately one-centimeter areas 
of mild hypopigmentation and smooth texture consistent with 
scarring.  A one-centimeter area suggests a dimension that is 
1-centimeter by 1-centimeter and thus at least 0.6 
centimeters wide at its widest point.  This matter is not 
wholly clear, but the Board will accord the veteran the 
benefit of the doubt, 38 U.S.C.A. § 5107(b), and find that 
the scarring of the ears as a consequence of excision of 
basal cell carcinoma is manifested by one of the 
characteristics of disfigurement and thus warrants a 10 
percent rating under Diagnostic Code 7800, effective Aug. 30, 
2002.  The Board notes that as the change in the rating 
criteria appears to be liberalizing, an evaluation based on 
those criteria may not be made effective prior to the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  

The examiner in November 2002 found that all of the scars 
were non-tender to palpation.  A compensable evaluation under 
Diagnostic Code 7804 is not warranted because the scars are 
not shown to be painful on examination.  See 38 C.F.R. § 
4.118, Diagnostic Code 7804, and Note (1) (effective Aug. 30, 
2002).  The scars were described, moreover, as well healed; 
there was no showing of frequent loss of covering of skin 
over the scars.  The scars are thus not shown to be unstable 
such as to warrant a compensable evaluation under Diagnostic 
Code 7803.  See 38 C.F.R. § 4.118, Diagnostic Code 7803, and 
Notes (1) and (2) (effective Aug. 30, 2002).  

The diagnostic impression was history of basal cell carcinoma 
at the right temple, both ears, left mid-back and left neck, 
status post treatment (excision).  The residual scars, the 
examiner said, were asymptomatic and non-disfiguring, and 
there was no evidence of recurrence.  The examiner also 
diagnosed status post excision of a right back lipoma and 
stated that the residual scar was asymptomatic and non-
disfiguring.  The examiner found no residuals of excision of 
benign papillomas.  

Neither results of the VA examination nor the VA outpatient 
treatment reports demonstrate that the service-connected skin 
disorder has resulted in any limitation or impairment of 
function of the affected part.  

The veteran complained on examination in November 2002 of 
scaling and redness on his face and in his scalp, but it was 
noted that these problems had been diagnosed as seborrhea.  
He also complained of small growths on the ankles, feet and 
forearms that were "round [sic] to grayish in color" and 
were asymptomatic.  ("Round" is probably a mistranscription 
of "brown".)  Objective examination revealed mild 
dispigmentation and wrinkling consistent with chronic sun 
damage on the scalp, face, ears, neck, forearms and dorsal 
hands.  There were a few small erythematous non-indurated 
papules on the forearms and scalp consistent with actinic 
keratosis.  There was a mild erythema and greasy scale 
consistent with seborrheic dermatitis on the glabellar and 
nasolabial areas of the face, as well as on the temporal 
areas of the scalp.  There were a few tan, waxy verrucous 
papules consistent with seborrheic keratoses on the trunk and 
forearms.  Finally, there were several small verrucous, 
grayish papules consistent with stucco keratoses on the lower 
ankles and dorsum of the feet.  

The examiner's diagnostic impression included seborrheic 
dermatitis of the face and scalp; actinic keratosis of the 
forearms and scalp; seborrheic keratoses "and their variant, 
stucco keratosis"; and actinic damage of the habitually sun-
exposed areas of the face, scalp, neck, forearms and dorsum 
of the hands.  However, the examiner, who stated that he had 
reviewed the record, specifically found that none of these 
skin disorders was a manifestation of the service-connected 
skin disability.  

VA outpatient treatment reports for the period since August 
30, 2002, reflect treatment mostly for unrelated disorders, 
although treatment for actinic damage and seborrhea is shown.  
As indicated above, manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation.  38 C.F.R. § 4.14.  

Thus, with the exception of scarring of the ears as a result 
of excision of basal cell carcinoma, an increased evaluation 
for status post excision of benign papillomas, lipoma, and 
basal cell carcinoma, effective from August 30, 2002, is not 
warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  

In so finding, the Board notes that the new criteria for 
evaluating skin disorders, including scars, do not appear to 
have been furnished to the veteran in a supplemental 
statement of the case.  The Board concludes, however, that no 
prejudice has accrued to the veteran because of the 
disposition reached herein.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  To the extent that the excision scars have 
been found not to warrant compensable evaluations, that 
disposition has been predicated on the absence of a showing 
of objective, measurable manifestations that simply are not 
shown by the evidence of record for the period in question.  
Remanding the case for this purpose would merely delay 
resolution of this appeal in order to exalt form over 
substance.  The Board declines to do this.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  




ORDER

An increased (compensable) rating for status post excision of 
benign papillomas, lipoma, and basal cell carcinoma prior to 
August 30, 2002, is denied.  

An increased (compensable) rating for status post excision of 
benign papillomas, lipoma, and basal cell carcinoma (except 
of the ears) on and after August 30, 2002, is denied.  

A 10 percent rating for status post excision of basal cell 
carcinoma of the ears on and after August 30, 2002, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



